Title: To George Washington from Major General Israel Putnam, 8 August 1777
From: Putnam, Israel
To: Washington, George



Dear General
Peeks kill [N.Y.] august 8th 1777

In consequence of my Sending the intelligence & orders to the Eastern States, receved from you, the militia are coming in fast from this, & from Connecticut, Genl Clinton is good anough to resume his former Command at Fort montgomery.
Accounts from the northward are that Genl Burgoin is at Fort Edward, that he has left the Grants & is coming down with his whole force—and our Army is at Stillwater—I have receved no further intelligence of the Enemys fleet’s coming this way—The Season of the year renders it particularly enteresting to the publick as well as the Individuals for the Militia of the Country to be at home unless absolute necessity

requires them to be in the field—the Enemy have at kings bridge about four thousand Troops—on long Island about Six hundred lying at Huntington & Sataket.
I Should be exceeding happy in your advice & direction respecting my line of Conduct—whether to Send any reinforcements to the Northward—or to advance towards kings bridge & Send a party upon long Island leaving a Strong Guard at this post, or whether I Shall release any part of the militia—or remain at this post with my whole Strength Doctr Leonard is gone from this to Danbury & it is hopefull he may recover. With esteem & respect dear Genl I am your most Obedient humble Servant

Israel Putnam

